ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-266, concluding that as a matter of reciprocal discipline, ANTHONY C. NWAKA of EAST ORANGE, who was admitted to the bar of this State in 1992, and who has been suspended from the practice of law since August 1, 2003, pursuant to the Order of this Court filed on July 2, 2003, should be suspended from the practice of law for a period of three months for violating RPC l.l(a)(gross neglect), RPC 1.3(laek of diligence) and RPC 8.1(b)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that ANTHONY C. NWAKA is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
*484ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.